Case 1:18-cv-00681-RJL Document 165-11 Filed 03/13/20 Page 1 of 6




      Exhibit 10
      Case 1:18-cv-00681-RJL Document 165-11 Filed 03/13/20 Page 2 of 6



From:               Meryl Governski
To:                 Joshua Riley: Eden Ouainton
Cc:                 Michael Gottlieb; ~
Subject:            RE: Rich v. Butowsky -- Defendants" Motions
Date:               Friday, January 3, 2020 4:09:00 PM


Mr. Quainton,

I am writing to memorialize some key aspects of certain of the items discussed on today' s
meet and confer:

Defendants' Motions:

      1) Motion to Extend Discovery for 120 days or, in the alternative, to stay discovery: We
         will oppose a motion for a 120-day extension to or a stay of discovery. If you want to
           present us with a different proposal for a shorter time period, we will consider it,
           though it is unlikely we would agree to an extension at this point.

      2)    Motion to Strike: You have agreed to provide us with the specific statements that you
           will request to be stricken from the complaint. If you provide that information before
           close of business today, we will tell you our position on those statements by noon on
           Monday. We also note that your motion is time-barred under the plain text of Rule
           12(t)(2); as such, we would appreciate it if you could explain to us before you file your
           motion why you believe it is non-frivolous and justifies the expense and effort to
           litigate it.

      3) Motion to Dismiss AFM: We intend to oppose your motion to dismiss AFM.

      4)    Motion for Issuance of a Letter of Request to Take Assange Deposition: We do not
           intend to oppose your motion for issuance of a letter request to depose Mr. Assange.
           We do, however, reserve our right to file a response to provide additional context about
           your clients' and their prior counsels' statements about this issue. You mentioned that
           you may seek to join our prior motion instead of filing your own motion; if you want
           to send us a proposal for that, we will consider it.

      5)   Motion for Issuance of a Letter of Request to Take Deposition of Kim Dotcom: You
           stated that you do not plan to file this motion at this time.

      6)    Motion for Permission for Mr. Couch to Take Depositions: Your motion should state:
           " Plaintiff does not oppose Defendants Butowsky and Couch receiving permission to
           take a total of ten depositions in the aggregate within the dates set by the current
           scheduling order; however, Plaintiff does not consent to the Defendants receiving more
           than a total of IO depositions (which is the number of depositions that the Court has
           permitted Plaintiff to take) or extending discovery to accommodate the Defendants'
           motion."

      7)    Motion(s) to Sea!.: To satisfy all present and future meet-and-confer obligations
           regarding motions to seal, we now have a standing agreement providing that the parties
           will utilize the provisional mechanism provided in the protective order, absent
           extraordinary circumstances. That means that a moving party will redact whatever he,
           the moving party, or any third-party has designated a s confidential or AEO and will
    Case 1:18-cv-00681-RJL Document 165-11 Filed 03/13/20 Page 3 of 6



        file a motion provisionally to hold those materials under seal, at which point the
        designating party will have 7 days to stand on the designation, or else the materials
        become public.

Plaintiff's Filings:

    8) Motion to Compel Defendant Couch to Produce Documents: You will oppose our
       motion. You have agreed to provide us an updated privilege log for Mr. Couch that
       includes two audio recordings with the naval intelligence source, and which notates
       which withheld documents refer to the same source, e.g. "source one"; "source two";
       etc. You agreed that we could file the Butowsky-Hersh call without redaction.

    9) Notice oflnaccurate Statements in Defendant Couch's July Letter to Court: You have
       agreed to speak with Mr. Couch regarding his representation to the Court that he has
       removed content as to Plaintiff and will let us know by 2 p.m. on Monday whether Mr.
       Couch will remove (and preserve) that material and, if so, by when.

    10) Deficient Privilege Logs: You do not consent to our motion and, at least as of now,
        you will not agree to produce all of the documents at issue in that motion.



From: Joshua Riley
Sent: Thursday, January 2, 2020 10:38 PM
To: Eden Quainton <equainton@gmail.com>
Cc: Michael Gottlieb <mgottlieb@willkie.com>; Meryl Governski <mgovernski@bsfllp.com>; Sam
Hall <shall@willkie.com>
Subject: RE: Rich v. Butowsky -- Defendants' Motions


Mr. Quainton,

With respect to item 4 on your list below, it would be helpful to understand why Defendants
have waited until now-less than four weeks from the close of discovery-to file these
motions when Defendant Butowsky's prior counsel long ago published a number of public
statements criticizing us for allegedly refusing to pursue the same discovery.

With respect to item 6, we previously agreed not to oppose a motion for you to request
permission to take a total often depositions as among the Defendants (five each for Defendant
Couch and Defendant Butowsky). Are you now going back on that proposal and intending to
request additional depositions? If so, it might be helpful for us to understand whom you
intend to depose or why you think additional depositions are required.

For our part, we request to add the following to the agenda for tomorrow's call:

   8. Motion to Compel Defendant Couch to Produce Documents: As you know, we intend
      to file a motion to compel Defendant Couch to produce information he is withholding
      on the basis of a purported reporter's privilege. This issue already has been the subject
      of many emails between you and Meryl, and it was the subject of much discussion on
      the record at Defendant Couch's deposition. In connection with that motion, we will
      be filing a motion for presumptive sealing of a limited amount of information that your
     Case 1:18-cv-00681-RJL Document 165-11 Filed 03/13/20 Page 4 of 6



          clients or third-parties have designated as confidential, as Meryl has previewed for you
          already via email.

     9. Notice of Inaccurate Statements in Defendant Couch's July Letter to Court: We are
        considering filing the attached notice with the Court, subject to the accuracy of the last
        paragraph, which we incorporate into this email by reference. While we currently do
        not contemplate that this filing would be styled as a motion in which we seek a Court
        order, we nonetheless are extending to your client the courtesy of an opportunity to
        moot it.

     10. Deficient Privilege Logs: Defendant Couch's privilege log is deficient. With respect to
         pre-litigation communications, and as noted in our 12/10/ 19 email to you, Defendant
         Couch's privilege log does not include individualized entries for Defendant Couch' s
         communications with Ty Clevenger (noted on line 33 of the privilege log), over which
         he has asserted Attorney-Client Privilege and Attorney Work Product. We cannot
         assess the propriety of withholding documents with Mr. Clevenger, who has never
         formally represented Defendant Couch, without the information that Defendant Couch
         is required but has failed to list in his privilege log. See Dkt. 36 at 4-5 (with respect to
         communications with counsel prior to date of complaint, the privilege log must "at a
         minimum, include the author of the document, any recipients (i.e. To, CC, or BCC) of
         the document, the date of the document, the subject line or file name of the document
         (if not, itself, privileged), the basis for the privilege (e.g., work product, attorney-
         client), and a brief description of the document" so that Plaintiff can assess if the
         privilege has been properly asserted). With respect to post-litigation communications,
         it has come to our attention through recently obtained third-party document
         productions that Defendant Couch sent or received communications to which you,
         Defendant Couch, and various third-parties (e.g., Mr. Clevenger, Mr. Whalen, and Mr.
         Pierce) were parties. Defendant Couch has not produced, and apparently is
         withholding, such communication s. There is no basis for Defendant Couch to
         withhold those documents, and we request that Defendant Couch immediately identify
         and produce all of them; otherwise, we will have no choice but to move to compel
         production.

- Josh

Joshua Riley
Partner

BOIES SCHILLER FLEXNER                  LLP
1401 New York Avenue, N.W.
Washington, DC 20005
(t) 202 237.2727
jrilc, a hslllp com
"'"' bslllp corn

From: Eden Quainton [mailto :equai nton@gmail.com ]
Sent: Thursday, January 2, 2020 9:34 AM
To: Joshua Riley <jriley@ bsfllp.com>
Cc: Meryl Governski <mgovernski@bsfl lp.com>; Michael Gottlieb <mgottlieb@wil lkie.com>; Sam
Hall <shall@wi llkie.com>
Subject: Rich v. Butowsky -- Defendant s' Motions
    Case 1:18-cv-00681-RJL Document 165-11 Filed 03/13/20 Page 5 of 6




Josh,

We intend to file the following motions:

 I. Motion to Extend Discovery for 120 days or. in the alternative, to stay discovery. The
bases for the motion are I) Mr. Butowsky health, which has resulted in six surgeries, 72 days
of hospitalization, more than twice that length of time at home recuperating, 30 injections and
treatments and debilitating pain until recently; 2) the ongoing Barr/Durham criminal inquiry
into the origins of the Russian investigation, which we believe will reveal critical evidence
material to Defendants' defense and 3) Mr. Couch's limited time as a represented party and the
evidence of due process violations that occured prior to his representation by counsel.

2. Motion to Strike. The current complaint contains highly prejudicial statements for which
there is no basis other than Mr. Wheeler's lawsuit, which was dismissed for failure to state a
claim. It is improper to state as fact material for which Plaintiff knows he has no good faith
basis other than a dismissed complaint. An alternative would be for Plaintiff to file a motion
to amend the complaint. We would consider consenting to the amended complaint depending
on its content.

3. Motion to Dismiss AFM. As you know, a Federal court cannot exercise diversity
jurisdiction over an an unincorporated association. The attempts in the current draft to have it
both ways, to attempt to sue an actual corporate entity while naming an unincorporated
association and including allegations against both the corporation and the assocation, does not
provide a work-around.

4. Motion for Issuance ofa Letter of Request to Take Assange Deposition. We did not
oppose your motion for this relief and would expect you would not oppose ours. Mr.
Assange's deposition is too important for Defendants to be limited on cross to the scope of
whatever Plaintiff choses to pursue on direct.

5. Motion for Issuance ofa Letter of Request to Take Deposition of Kirn Dotcom. Mr.
Dotcom has stated publicly that he has personal knowledge that Seth Rich contacted him in
connection with the transmission of emails to Wikileaks, that Mr. Dotcom placed Seth in
contact with a Wikileaks intermediary and that the technical difficulties and sensitives
involved in downloading and transmitting emails made it highly likely that Seth worked with
someone "close" to him. These matters all go to the heart of the lawsuit. Since it is Plaintiffs
burden to prove the falsity of the alleged defamatory statements, we would anticipate that you
would welcome the opportunity for a deposition of Mr. Dotcom.

6. Motion for Permission for Mr. Couch to Take Depositions. The draft I provided requested
five depositions. However, in consenting to your motion for permission to take 15
depositions, I stated that we would consent provided we were given the opportunity to take an
equal number of depositions. I am currently evaluating with my client whether we should
request permission to take a greater number of depositions.

7. Motion(s) to Sea!. All of the foregoing motions may require the filing of AEO or
presumptively AEO material. With respect to the Wheeler deposition this is presumptively
AEO until January 4, 2020, which is the 30 days from the date all counsel were provided with
a final copy of Mr. Wheeler's deposition. Accordingly, to the extent our motions are filed on
    Case 1:18-cv-00681-RJL Document 165-11 Filed 03/13/20 Page 6 of 6



or after January 4, 2020, we would not anticipate the need to redact any portions of Mr.
Wheeler's deposition.

I would hope we could discuss the foregoing tomorrow in addition to the matters you and
Meryl have raised so that both sides can proceed to file their motions expeditiously.

Sincerely,

Eden P. Quainton
Quainton Law, PLLC
100 I A venue of the Americas, I Ith Floor
New York, NY 10018
Tel: 212.813.8389
Fax: 212.813.8390
Cell: 202.360.6296
www.quaintonlaw.com
